Opinion issued May 6, 2004













In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00115-CR
          01-04-00116-CR
____________

JERRY LARONE ERVIN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 253rd District Court
Chambers County, Texas
Trial Court Cause Nos. 12344 and 12345



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear these appeals.  The trial court sentenced
appellant, Jerry Larone Ervin, on August 25, 2003.  Ervin did not file a motion for
new trial, and therefore the deadline for filing a notice of appeal was September 24,
2003, 30 days after sentencing.  See Tex. R. App. P. 26.2(a)(1).
               Ervin filed a notice of appeal on January 26, 2004, four months after the
deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
               We therefore dismiss the appeals for lack of jurisdiction.
               All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).